843 So.2d 359 (2003)
COMMODORE REALTY, INC., Appellant,
v.
CLASSIC CARPET & TILE, INC., et al., Appellees.
No. 3D02-2635.
District Court of Appeal of Florida, Third District.
April 30, 2003.
David Harris Singer, Hollywood, and Maureen O'Donnell, for appellant.
Vernis & Bowling and James R. (Jack) Bridges, Islamorada, for appellees.
Before SCHWARTZ, C.J., and GODERICH and GREEN, JJ.
PER CURIAM.
The trial court abused its discretion by granting the defendants' motion to transfer venue, pursuant to section 47.122, Florida Statutes (2001), where the defendants failed to meet their burden of establishing "before the trial court that either substantial inconvenience or undue expense requires a change for the convenience of the parties or witnesses." Safety Nat'l Cas. Corp. v. Florida Mun. Ins. Trust, 818 So.2d 612, 613 (Fla. 5th DCA 2002). Therefore, we reverse the order transferring venue. See Wimauma Produce, Inc. *360 v. William P. Hearn Produce Co., 775 So.2d 1011 (Fla. 3d DCA 2001).
Reversed and remanded.